DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-17 are pending and have been examined in this Office action.  Claims 14-17 have been added since the last Office Action.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are 
Claim Objections
Claims 1, 13, 14, and 16 are objected to because of the following informalities:  
Claim 1, line 16 and claim 13, line 11, recite “whether to active”, which appears to be a typo.  This phrase should be “whether to activate”.  
In claims 14 and 15, the phrase “the speed of” is repeated in the second instance in line 2 of these claims.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engine management system”, “image collecting device”, and “warning device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "a relative speed" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0061750 to Tamura et al. (hereinafter ‘750) in view of U.S. Patent Application Publication 2011/0282538 to Tamura et al. (hereinafter ‘538).
As per claim 1, ‘750 discloses an apparatus for activating a pedestrian detection and collision mitigation system (PDCMS) of a vehicle (‘750; At least the abstract), comprising:
an engine management system (EMS) for acquiring speed information on the vehicle in real time (‘750; At least paragraph(s) 27);
an image collecting device for recognizing a pedestrian positioned within a driving lane of the vehicle and detecting information on a relative speed or a distance between the pedestrian and the vehicle (‘750; At least paragraph(s) 25 and 34);
an electronic control unit (ECU) for activating a PDCMS function based on a mapping table using the speed information on the vehicle and the information on a motion or the distance between the pedestrian and the vehicle (‘750; At least paragraph(s) 67 and 75; activation is based on mapping time to collision (TTC) to a reference time.  TTC is based on relative distance and relative speed and the reference time is based on vehicle speed); and

wherein the PDCMS function includes an operation of the warning device, and an operation of a brake regardless of whether the driver operates the brake (‘750; At least paragraph(s) 30), and
‘750 discloses that the control target of the collision mitigation control device can include an actuator corresponding to an impact reduction device, but does not explicitly disclose that the impact reduction device is an operation of an active hood.  
However, the above features are taught by ‘538 (‘538; At least paragraph(s) 9).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of ‘538 into the invention of ‘750 with the motivation of using a known technique to improve a similar device in the same way with predictable results.  An active hood can reduce the severity of injuries in the event of a collision with a pedestrian, as discussed in the background section of ‘538.  
wherein the ECU determines whether to active the PDCMS function depending on a speed of the pedestrian and a speed of the vehicle (‘750; At least paragraph(s) 47, 48, 54, and 68; the activation of the function is based on the lateral velocity of the pedestrian and the velocity of the vehicle.  It is also noted that TTC is based on relative speed, which is based on the speeds of the vehicle and pedestrian.).
As per claim 2, ‘750 discloses wherein the mapping table is a data table for determining the activation of the PDCMS function based on the distance between the pedestrian and the vehicle and whether the brake is operated (‘750; At least 
As per claim 3, ‘750 discloses wherein in the mapping table, the distance between the vehicle and the pedestrian for determining the activation of the PDCMS function is longer when the brake is not yet operated than when the brake is already operated (‘750; At least paragraph(s) 66-69; if the brake is operated, the vehicle slows and the distance to the pedestrian at which the PDCMS function is activated is longer than if the brake were not operated).
As per claim 4, ‘750 discloses wherein the mapping table is a data table for determining the activation of the PDCMS function based on a relative speed between the pedestrian and the vehicle and the speed of the vehicle (‘750; At least paragraph(s) 47, 48, 54, and 68).
As per claim 5, ‘750 discloses wherein the EMS measures revolutions per minute (RPM) of a wheel of the vehicle and acquires the speed information on the vehicle based on a known circumference of the wheel and the measured RPM of the wheel (‘750; At least paragraph(s) 27; knowing the vehicle speed based on wheel rotation requires knowing the circumference of the wheel).
As per claim 6, ‘750 discloses wherein the image collecting device starts to scan an outer portion of a lane nearest to the vehicle to determine whether there is the pedestrian on the driving lane of the vehicle (‘750; At least paragraph(s) 8 and 44, and figure 3).
As per claim 7, ‘750 discloses wherein the activation of the operation of the brake is performed so that the speed of the vehicle is reduced to at least a 
As per claim 8, ‘750 discloses wherein the ECU informs the driver that the PDCMS function is in an available state (‘750; At least paragraph(s) 11 and 30).
As per claim 10, ‘750 discloses wherein the warning device includes a display visually informing the collision of the pedestrian with the vehicle or a speaker audibly informing the collision of the pedestrian with the vehicle (‘750; At least paragraph(s) 11 and 30).
As per claim 13, ‘750 discloses the method of using the pre-crash safety system, therefore, claim 13 is rejected using the same citations and reasoning as applied to claim 1 above.  
As per claims 14 and 16, ‘750 discloses wherein the PDCMS function is activated only when the speed of the vehicle is within a first speed range and the speed of the speed of the pedestrian is within a second speed range, and is not activated outside the first speed range or the second speed range (‘750; At least paragraph(s) 47 and 54; the pedestrian is moving laterally and must be in a range greater than zero  and the vehicle must be in a range greater than a threshold value).
As per claims 15 and 17, ‘750 discloses wherein the speed of the pedestrian is a speed of the pedestrian at a boundary of the driving lane (‘750; At least paragraph(s) 47 and figure 5).
Claim Rejections - 35 USC § 103
Claims 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘750, in view of ‘538 as applied to claim 1, and in further view of U.S. Patent Application Publication 2019/0071074 to Gokan et al.
As per claim 9, ‘750 discloses a vehicle driven by a driver, such as described in paragraph(s) 66, 75, and 76, and could operate the brake at any time, but does not explicitly disclose wherein the ECU permits the driver to operate the brake for a maximum possible deceleration even after starting the activation of the operation of the brake.
However, the above features are taught by Gokan (Gokan; At least paragraph(s) 73 and 74).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Gokan into the invention of ‘750 with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Allowing the driver to operate the brake would provide a better user experience by leaving control to the driver.  If a driver is more cautious, allowing them to brake more than necessary would ease nervousness and frustration.  
As per claim 11, ‘750 discloses activation of a brake, which is known to be connected to and activate concurrently a brake light, but does not explicitly disclose  wherein the PDCMS function further includes an operation of a rear brake lamp.
However, the above features are taught by Gokan (Gokan; At least paragraph(s) 27 and figure 4).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Gokan into the invention of ‘750 with the motivation of using a known technique to improve a similar device in the same way with 
As per claim 12, ‘750 discloses operating brakes and other safety related braking devices, such as prefill/pre-brake operation, but does not explicitly disclose wherein the PDCMS function may further include an operation of an electrical stability control (ESC).  
However, the above features are taught by Gokan (Gokan; At least paragraph(s) 24, 25, and 89).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Gokan into the invention of ‘750 with the motivation of simple substitution of one known element for another to obtain predictable results. Electrical stability control systems are well-known in the art and substitution of one braking system for another would be within the skill of one in the art.  Substituting an electrical stability control system in for the braking system of ‘750 would provide additional safety.  
Response to Arguments
Applicant’s arguments, see page 6, filed 01/12/2021, with respect to rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant’s arguments, see pages 6-9, filed 01/12/2021, with respect to rejection under 35 U.S.C. 102 have been considered but are moot because the new ground of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/David P. Merlino/Primary Examiner, Art Unit 3669